Citation Nr: 1028585	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-06 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to January 1946, 
and from August 1946 to June 1949.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the above claim.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2010, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002). 


FINDING OF FACT

The Veteran's PTSD has resulted in occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as panic attacks; impairment of short-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective social relationships.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code (DC) 9411 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As the Veteran 
has indicated that the assignment of a 50 percent rating for his 
PTSD would satisfy his claim on appeal, and the Board has 
assigned that rating, the Board has granted the claim on appeal 
in full, and any failure to notify or assist this claim under the 
VCAA cannot be considered prejudicial to the Veteran.  Therefore, 
the Board will not address whether VA has complied with the VCAA 
with respect to this claim.

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).

The Veteran is currently assigned a 30 percent disability rating 
for PTSD under 38 C.F.R. § 4.130, DC 9411.  Under that code, a 30 
percent rating is for assignment where there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A more recent decision of the United 
States Court of Appeals for Veterans Claims (Court), however, has 
held that in determining the present level of a disability for 
any increased evaluation claim, the Board must consider whether 
the rating should be "staged."  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time period 
one year before the claim was filed - so, here, January 2007, 
until VA makes a final decision on the claim.  See Hart, supra.  
See also 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2009).

Global Assessment of Functioning (GAF) scale scores ranging 
between 51 and 60 are assigned when there are moderate symptoms 
such as flat affect and circumstantial speech, and occasional 
panic attacks, or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., 1994).  

The evidence of record, including a March 2008 VA examination 
report, indicates that the Veteran's PTSD symptomatology warrants 
a 50 percent disability rating.  

VA treatment records over the period of January 2007 to February 
2008 reflect that throughout this period, the Veteran's symptoms 
included poor concentration, mood swings, and difficulty 
interacting with others.  In June 2007, the Veteran was assigned 
a GAF of 47.  

VA PTSD examination in March of 2008 revealed that the Veteran 
spoke in very soft, sometimes inaudible speech, with slight 
stammering.  Affect was found to be anxious, irritable and tense.  
The Veteran reported being bothered by such symptoms as recurrent 
memories, thoughts, and dreams about his military experiences 
several times per week.  He also reported flashbacks at the rate 
of three to four times per month.  He also exhibited symptoms of 
persistent avoidance/numbing, hyperarousal, difficulties with 
irritability and concentration, and suicidal ideation.  Mental 
status examination revealed that the Veteran incorrectly 
identified the season as autumn rather than winter, and that he 
did not know the county.  He also incorrectly spelled the word 
"world" backwards.  There was no evidence of panic attacks, but 
there was some social isolation.  The examiner assigned the 
Veteran a GAF of 53, noting that the Veteran reported decreased 
memory and there was examination evidence of this.  The examiner 
also noted that the Veteran reported an episode of road rage.  

VA treatment records over the period of March 2008 to January 
2010 demonstrate that the Veteran's symptoms of PTSD continued to 
include poor concentration, mood swings, and difficulty 
interacting with others.

In assessing the Veteran's entitlement to his requested rating of 
50 percent, while the Veteran's symptoms have never been noted to 
include flat affect or panic attacks, the Veteran's soft, 
sometimes inaudible speech, is found to be consistent with the 
symptom of circumstantial, circumlocutory, or stereotyped speech 
listed among the criteria for a 50 percent rating, and his 
reduced memory and poor concentration is similarly found to be 
consistent with the criteria of inability to understand complex 
commands, and impaired memory, judgment, and abstract thinking.  

Moreover, the Board finds that the Veteran's recurrent symptoms 
of mood swings and difficulty interacting with others satisfy the 
criteria of disturbances of motivation and mood, and difficulty 
establishing effective work and social relationships.  
Consequently, giving the Veteran the benefit of the doubt, the 
Board finds that the symptoms exhibited during the entire period 
relevant on appeal more nearly approximate the criteria required 
for a 50 percent rating.  

As was noted previously, by assigning a 50 percent rating for 
PTSD the Board has granted the Veteran's claim on appeal in full.  


ORDER

Entitlement to a 50 percent rating for PTSD is granted, subject 
to the statutes and regulations governing the payment of monetary 
benefits.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


